Citation Nr: 0713722	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  02-02 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
November 1978 to April 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C., which denied the benefit sought on appeal.


FINDING OF FACT

The veteran did not engage in combat with the enemy, and 
there is no credible supporting evidence to corroborate the 
veteran's report of in-service stressors upon which a 
diagnosis of PTSD was based.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 101(24), 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in October 2003 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  The claim was  
thereafter readjudicated in the August 2004 supplemental 
statement of the case.  The failure to provide notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disabilities on appeal is harmless 
because the preponderance of the evidence is against the 
appellant's claim for service connection, and any questions 
as to the appropriate disability rating or effective date to 
be assigned are moot.  

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the provisions of 
38 U.S.C.A. § 5103(a) were enacted after the rating decision 
at issue, thus making compliance with the timing requirements 
of 38 U.S.C.A. § 5103 impossible.  Since then, however, the 
content of the notices provided to the appellant fully 
complied with the requirements of that statute.  The 
appellant has been afforded a meaningful opportunity to 
participate in the adjudication of his claim, to include the 
opportunity to present pertinent evidence.  Thus any error in 
the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal.  Simply put, 
there is no evidence any VA error in notifying the appellant 
that reasonably affects the fairness of this adjudication.  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

The Board notes that a May 2005 VA hospital treatment record 
was received by the RO but was not discussed in a 
Supplemental Statement of the Case which addressed the 
appellant's competency to handle his funds.  This record; 
however, does not identify a stressor and was essentially 
cumulative of VA treatment records received.  Therefore, 
remanding the appeal is not necessary as this evidence is not 
pertinent to the decision reached below.

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the appellant requested but failed to 
report for a Board Central Office hearing, and there is no 
pertinent evidence which is not currently part of the claims 
file.  Hence, VA has fulfilled its duty to assist the 
appellant in the prosecution of his claim. 

Background

Service medical records show that in December 1978 the 
appellant was seen for a complaint of an infected right index 
finger.  It was noted that appellant had an abscess.  The 
condition was treated with incision and drainage.  The 
appellant was seen in February 1979 with complaints of chest 
pain and difficulty breathing.  A pertinent diagnosis was not 
made.  He was seen the following day for back pain for one 
month.  The condition was assessed as anxiety reaction and 
Valium was prescribed.  He was seen on February 21, 1979 for 
complaints of pain in the chest and arms for the past month.  
The condition was assessed as anxiety reaction and chronic 
back and arm symptoms.  A consultation report in March 1979 
indicated that an echocardiogram was normal.  The appellant's 
separation examination dated in March 1979 was clinically 
within normal limits.

The appellant's DD-214 indicates his last duty assignment was 
Company A, 3rd Battalion 5th Training Brigade, Fort Dix, New 
Jersey and his primary specialty number was 09B00, Trainee.  
He was honorably discharged and was to revert to the Army 
National Guard of the District of Columbia.  

At his September 1995 VA examination, the appellant reported 
that while in service he was told to go down range to pick up 
spent cartridges and other shells from a firing range.  
At that point gunfire erupted and bullets whizzed by the 
appellant.  Reportedly,  some fragments hit the appellant's 
fingers and he ducked for cover and the shooting continued.  
He stated he had to go to the dispensary where he had to have 
some minor surgery to extract the metal fragments from his 
fingers.  From that point on he reported displaying shaking 
behaviors.  He stated he had a difficult time continuing his 
training.  His sergeant and other supervisors were telling 
him to shape up because he was slow and unable to keep up 
with the rest and the appellant began to have increasing 
problems with his sleep and concentration.  He began to feel 
that he might get killed and that he might get shot again and 
at moments throughout the day he would feel frozen and he did 
not know what to do.  Eventually, he stated that his captain 
and commander felt that he might be a danger to the unit and 
he was discharged.  The appellant also reported that he had a 
concussion when he ducked for cover and hit his head and 
experienced dizziness and felt dazed and subsequently had 
very serious headaches.  

The examiner indicated that the appellant was not seeing any 
psychiatrist for his problems because he felt that it would 
endanger his job at the Treasury Department.  The appellant 
had been working there since approximately 1980 as a clerk 
and a driver.  After examination, the examiner diagnosed 
PTSD.

VA records show that the appellant was hospitalized from 
April to May 2000 and from May to August 2000.  The appellant 
was transferred from the VAMC for continuing treatment.  
Discharge diagnoses did not include PTSD.  Cocaine dependence 
was diagnosed.

VA records show that the appellant was again hospitalized 
from September to November 2000 with the complaint of "PTSD 
and his foot hurt".  The diagnosis at discharge in November 
2000 included PTSD by patient report.  

The appellant was also hospitalized in February 2001 with 
complaints of suicide.  The diagnoses included polydrug 
dependence - cocaine; alcohol dependence; paranoid 
schizophrenia; PTSD by patient's report; substance induced 
psychosis; and history of PTSD.

VA medical records dated March 2001 to March 2003 show 
treatment for PTSD and substance abuse.

VA hospital records show that the appellant was admitted for 
agitation, hearing voices, suicidal ideation, and depression 
following a fight with his girlfriend and the use of cocaine.  
The appellant was stabilized in the Acute Psychiatric Service 
and then transferred to Perry Point VAMC in May 2003.  The 
appellant's discharge diagnoses included PTSD, cocaine 
dependence, and questionable history of schizophrenia.  

The appellant was again admitted in April 2004 for complaints 
of flashbacks and depression from non-combat trauma.  It was 
noted that the appellant had a cocaine relapse.

A VA hospital record dated in May 2005 indicated the 
appellant returned hoping for hospitalization and claimed 
mental dysfunction due to PTSD for years.  The diagnoses 
included malingering; cocaine abuse; and PTSD, no evidence at 
this time.  

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the appellant suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

Active military service includes active duty, any 
period of active duty for training (ACDUTRA) during 
which the individual concerned was disabled from a 
disease or injury incurred in the line of duty, and any 
period of inactive duty training (INACDUTRA) during 
which the individual concerned was disabled from an 
injury incurred in line of duty.  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a) (2006).  ACDUTRA is 
generally full-time duty in the Armed Forces performed 
by Reserves for training purposes.  38 C.F.R. 3.6(c)(1) 
(2006).  INACDUTRA is generally Reserve duty other than 
full-time  duty.  38 C.F.R. 3.6(d) (2006).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For PTSD claims, service connection requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor.  38 C.F.R. § 3.304(f). If it is determined 
that a veteran did not engage in combat with the enemy, or 
the claimed stressor is not related to combat, the veteran's 
lay testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In this case, the service records do not show the appellant 
engaged in combat.  Thus, his assertions of inservice 
stressors are not sufficient to establish that they occurred; 
rather, his stressors must be established by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f).

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the appellant.  Eddy v. Brown, 
9 Vet. App. 52 (1996). The Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, consistent with Colvin, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the Board may not reject medical opinions based on its own 
medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993).

Analysis

A September 1995 VA examination diagnosed PTSD based on the 
appellant's self report of being shot on a range while on 
active duty for training, to include suffering a concussion 
in an attempt to avoid the bullets.  VA records also show 
treatment for PTSD based on the appellant's self report of 
previous diagnoses of PTSD.  Therefore, the Board finds that 
the appellant has a medical diagnosis of PTSD disability, and 
health care professionals have linked the diagnosis to the 
appellant's self reported stressors.

Notably, however, to support a claim of entitlement to 
service connection for PTSD evidence independently verifying 
a claimed in-service stressor must be submitted. As noted 
above, the evidentiary record includes several diagnosis of 
PTSD.  An opinion by a mental health professional based on a 
post-service examination of the appellant cannot, however, be 
used to establish the occurrence of the stressor. Moreover, 
the appellant's lay testimony regarding stressors is 
insufficient, standing alone, to establish service- 
connection.  Moreau v. Brown, 9 Vet. App. 389 (1996); Doran 
v. Brown, 6 Vet. App. 283 (1995).

The major precipitating event the appellant claims to have 
caused his PTSD allegedly involved being wounded in the hand 
while on a firing range.  While service medical records show 
that the appellant was treated for an infected index finger 
there is absolutely no medical evidence that bullet fragments 
were ever removed from the appellant's finger.  Indeed, there 
is absolutely no evidence in the service medical records that 
the appellant was shot at any time inservice.  In addition, 
there is no medical evidence that the appellant sustained a 
head injury or concussion inservice.  The appellant stated he 
was discharge from service because he became a danger to his 
unit; however, his DD-214 indicates he was discharged after 
completing his training and was to revert to the Army 
National Guard of the District of Columbia.

For the foregoing reasons, the Board finds that there is no 
credible corroborating evidence that the appellant was 
exposed to an in-service stressor.  In the absence of a 
verified stressor, the diagnoses of PTSD are not sufficient 
to support the claim.  An opinion by a mental health 
professional based on a post-service examination of the 
appellant cannot be used to establish the occurrence of the 
stressor.  The Board is not required to accept an 
unsubstantiated diagnosis that the alleged PTSD had its 
origins in the appellant's service.  West v. Brown, 7 Vet. 
App. 70, 78 (1994).
 
Since the appellant's claimed stressors have not been 
verified, the diagnosis of PTSD was based on an 
unsubstantiated history that is inadequate for rating 
purposes, and may not be relied upon by the Board.  Id.  The 
reasonable doubt doctrine is not applicable in this case as 
the evidence is not evenly balanced.  See 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for PTSD is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


